Exhibit 10.3

 

 

 

RECEIVABLES SALE AGREEMENT

dated as of March 31, 2008

between

FIFTH THIRD BANK,

an Ohio banking corporation

and

FIFTH THIRD HOLDINGS, LLC

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS AND USAGE    1

SECTION 1.1

  

Definitions

   1

SECTION 1.2

  

Other Interpretive Provisions

   1

ARTICLE II

   PURCHASE    2

SECTION 2.1

  

Agreement to Sell and Contribute on the Closing Date

   2

SECTION 2.2

  

Consideration and Payment

   2

ARTICLE III

   REPRESENTATIONS, WARRANTIES AND COVENANTS    3

SECTION 3.1

  

Representations and Warranties of Ohio Bank

   3

SECTION 3.2

  

Representations and Warranties of Ohio Bank as to each Receivable

   4

SECTION 3.3

  

Repurchase upon Breach

   4

SECTION 3.4

  

Protection of Title

   5

SECTION 3.5

  

Other Liens or Interests

   6

SECTION 3.6

  

Perfection Representations, Warranties and Covenants

   6

SECTION 3.7

  

FDIC Rule; Official Record

   6

ARTICLE IV

   MISCELLANEOUS    6

SECTION 4.1

  

Transfers Intended as Sale; Security Interest

   6

SECTION 4.2

  

Notices, Etc.

   7

SECTION 4.3

  

Choice of Law

   7

SECTION 4.4

  

Headings

   7

SECTION 4.5

  

Counterparts

   8

SECTION 4.6

  

Amendment

   8

SECTION 4.7

  

Waivers

   9

SECTION 4.8

  

Entire Agreement

   9

SECTION 4.9

  

Severability of Provisions

   9

SECTION 4.10

  

Binding Effect

   9

SECTION 4.11

  

Acknowledgment and Agreement

   9

SECTION 4.12

  

Cumulative Remedies

   10

SECTION 4.13

  

Nonpetition Covenant

   10

SECTION 4.14

  

Submission to Jurisdiction; Waiver of Jury Trial

   10

SECTION 4.15

  

Limitation of Rights

   11

 

-i-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   

Form of Assignment Pursuant to Receivables Sale Agreement

Schedule I   

Representations and Warranties With Respect to the Receivables

Schedule II   

Perfection Representations, Warranties and Covenants

Schedule III   

Schedule of Ohio Bank Sold Assets

Schedule IV   

Schedule of Ohio Bank Participated Assets

 

-ii-



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT is made and entered into as of March 31, 2008 (as
amended from time to time, this “Agreement”) by FIFTH THIRD BANK, an Ohio
banking corporation (“Ohio Bank”), and FIFTH THIRD HOLDINGS, LLC, a Delaware
limited liability company (“FTH LLC”).

WITNESSETH:

WHEREAS, Ohio Bank and FTH LLC are parties to a Master Loan Contribution and
Participation Agreement dated as of October 13, 2000 (as amended, modified or
supplemented from time to time, the “Participation Agreement”);

WHEREAS, Ohio Bank has sold or contributed to FTH LLC undivided 100% interests
(the “Participation Interests”) in motor vehicle receivables, including retail
motor vehicle installment sales contracts and/or installment loans that are
secured by new and used automobiles and light-duty trucks, pursuant to the
Participation Agreement;

WHEREAS, FTH LLC desires to purchase from Ohio Bank all of Ohio Bank’s remaining
legal right, title and interest in, to and under certain motor vehicle
receivables related to Participation Interests;

WHEREAS, FTH LLC further desires to purchase from Ohio Bank a portfolio of motor
vehicle receivables, including retail motor vehicle installment sales contracts
and/or installment loans that are secured by new and used automobiles and
light-duty trucks; and

WHEREAS, Ohio Bank is willing to sell such motor vehicle receivables related to
Participation Interests and such portfolio of motor vehicle receivables and
related property to FTH LLC on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale and Servicing Agreement dated as of the
date hereof (as from time to time amended, supplemented or otherwise modified
and in effect, the “Sale and Servicing Agreement”) among Fifth Third Auto Trust
2008-1, Ohio Bank, as servicer, Fifth Third Holdings Funding, LLC, as seller,
and The Bank of New York, as indenture trustee.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; (b) terms defined in Article 9 of the UCC as in effect in the
relevant jurisdiction and not otherwise defined in this Agreement are used as
defined in that Article; (c) the words “hereof,” “herein” and “hereunder” and
words of similar import



--------------------------------------------------------------------------------

refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” means “including without limitation”; (f) except as otherwise
expressly provided herein, references to any law or regulation refer to that law
or regulation as amended from time to time and include any successor law or
regulation; and (g) references to any Person include that Person’s successors
and assigns.

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the terms
and subject to the conditions set forth in this Agreement, Ohio Bank agrees to
transfer, assign, set over, sell and otherwise convey to FTH LLC without
recourse (subject to the obligations herein) on the Closing Date (a) all of its
right, title, interest, claims and demands of the Ohio Bank in, to and under the
Receivables described on Schedule III hereto, the Collections after the Cut-Off
Date, the Receivable Files and the Related Security relating thereto, described
in the assignment in the form of Exhibit A (“Assignment”) delivered on the
Closing Date (the “Ohio Bank Sold Assets”) having a Net Pool Balance as of the
Cut-Off Date equal to $99,784,092.15, which sale shall be effective as of the
Cut-Off Date and (b) all of its right, title, interest, claims and demands of
the Ohio Bank, in, to and under the Receivables described on Schedule IV hereto,
the Collections after the Cut-Off Date, the Receivable Files and the Related
Security relating thereto, described in the Assignment in the form of Exhibit A
delivered on the Closing Date (the “Ohio Bank Participated Assets” and, together
with the Ohio Bank Sold Assets, the “Ohio Bank Transferred Assets”) having a Net
Pool Balance as of the Cut-Off Date equal to $319,531,975.29, which sale shall
be effective as of the Cut-Off Date. For the avoidance of doubt, the parties
hereto agree that (i) Ohio Bank has previously sold or contributed an undivided
100% interest in the Ohio Bank Participated Assets to FTH LLC pursuant to the
Master Loan Contribution and Participation Agreement, and that the foregoing
provision is intended to transfer any remaining right, title and interests of
Ohio Bank in such Ohio Bank Participated Assets to FTH LLC and (ii) that the
Participation Agreement and the Servicing Agreement (as defined in the
Participation Agreement), as each such document relates to the Ohio Bank
Participated Assets and the Receivables and Participation Interests related
thereto, shall be deemed terminated and be of no further force and effect with
respect to the Ohio Bank Participated Assets and the Receivables, and
Participation Interests related thereto. The sale, transfer, assignment and
conveyance made hereunder does not constitute and is not intended to result in
an assumption by FTH LLC of any obligation of Ohio Bank or the applicable
Originator to the Obligors, the Dealers or any other Person in connection with
the Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

SECTION 2.2 Consideration and Payment. In consideration of the transfer of the
Ohio Bank Transferred Assets conveyed to FTH LLC on the Closing Date, FTH LLC
shall pay in cash

 

-2-



--------------------------------------------------------------------------------

to Ohio Bank on such date an amount equal to the estimated fair market value of
the Ohio Bank Transferred Assets on the Closing Date.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of Ohio Bank. Ohio Bank makes the
following representations and warranties as of the Closing Date on which FTH LLC
will be deemed to have relied in acquiring the Ohio Bank Transferred Assets. The
representations and warranties will survive the conveyance of the Ohio Bank
Transferred Assets to FTH LLC pursuant to this Agreement, the conveyance of the
Ohio Bank Transferred Assets by FTH LLC to the Depositor pursuant to the
Purchase Agreement, the conveyance of the Ohio Bank Transferred Assets by the
Depositor to the Issuer pursuant to the Sale and Servicing Agreement and the
Grant thereof by the Issuer to the Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. Ohio Bank is a banking corporation validly existing and
in good standing under the laws of its state of organization and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. Ohio Bank has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of Ohio Bank to perform its obligations under the Transaction
Documents or affect the enforceability or collectibility of the Receivables or
any other part of the Ohio Bank Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by Ohio Bank of the Transaction Documents to which it is a party (i) have been
duly authorized by all necessary action on the part of Ohio Bank and (ii) do not
contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational documents or (C) any material agreement,
contract, order or other instrument to which it is a party or its property is
subject (other than violations which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or Ohio Bank’s ability to perform its obligations under, the
Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by Ohio Bank of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Ohio Bank Transferred Assets or would not materially and adversely
affect the ability of Ohio Bank to perform its obligations under the Transaction
Documents.

(d) Binding Effect. Each Transaction Document to which Ohio Bank is a party
constitutes the legal, valid and binding obligation of Ohio Bank enforceable
against Ohio Bank in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other

 

-3-



--------------------------------------------------------------------------------

similar laws affecting the enforcement of creditors’ rights generally and, if
applicable, the rights of creditors of corporations from time to time in effect
or by general principles of equity.

(e) No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of Ohio Bank, threatened against Ohio Bank before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by Ohio Bank of its obligations under this Agreement or
any of the other Transaction Documents or the collectibility or enforceability
of the Receivables, or (iv) relate to Ohio Bank that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.

(f) Lien Filings. There are no material judgment, ERISA or tax lien filings
against Ohio Bank.

SECTION 3.2 Representations and Warranties of Ohio Bank as to each Receivable.
Ohio Bank hereby makes the representations and warranties set forth on Schedule
I as to the Receivables (including the Receivables related to both the Ohio Bank
Sold Assets and the Ohio Bank Participated Assets sold), contributed,
transferred, assigned, set over and otherwise conveyed to FTH LLC under this
Agreement on which such representations and warranties FTH LLC relies in
acquiring the Receivables. (For the avoidance of doubt, it is understood that
Ohio Bank makes representations and warranties only with respect to the
Receivables described on Schedules III and IV hereto.) Such representations and
warranties shall survive the sale of the Receivables to the Seller under the
Purchase Agreement, the sale of the Receivables by the Seller to the Issuer
under the Sale and Servicing Agreement, and the Grant of the Receivables by the
Issuer to the Indenture Trustee pursuant to the Indenture. Notwithstanding any
statement to the contrary contained herein or in any other Transaction Document,
Ohio Bank shall not be required to notify any insurer with respect to any
Insurance Policy obtained by an Obligor or to notify any Dealer about any aspect
of the transaction contemplated by the Transaction Documents.

SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to FTH LLC or
Ohio Bank of a breach of any of the representations and warranties set forth in
Section 3.2 at the time such representations and warranties were made which
materially and adversely affects the interests of the Issuer or the Noteholders,
the party discovering such breach or receiving such notice shall give prompt
written notice thereof to the other party; provided, that delivery of the
Servicer’s Certificate shall be deemed to constitute prompt notice of such
breach; provided, further, that the failure to give such notice shall not affect
any obligation of Ohio Bank hereunder. If Ohio Bank does not correct or cure
such breach prior to the end of the Collection Period which includes the 60th
day (or, if Ohio Bank elects, an earlier date) after the date that Ohio Bank
became aware or was notified of such breach, then Ohio Bank shall purchase any
Receivable materially and adversely affected by such breach from FTH LLC on the
Payment Date following the end of such Collection Period. Any such breach or
failure will not be deemed to have a material and adverse effect if such breach
or failure does not affect the ability of FTH LLC (or its assignee) to receive
and retain timely payment in full on such Receivable. Any such

 

-4-



--------------------------------------------------------------------------------

purchase by Ohio Bank shall be at a price equal to the Repurchase Price. In
consideration for such repurchase, Ohio Bank shall make (or shall cause to be
made) a payment to FTH LLC equal to the Repurchase Price by depositing such
amount into the Collection Account prior to 11:00 a.m., New York City time on
such Payment Date. Upon payment of such Repurchase Price by Ohio Bank, FTH LLC
shall release and shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse or representation, as may
be reasonably requested by Ohio Bank to evidence such release, transfer or
assignment or more effectively vest in Ohio Bank or its designee any Receivable
repurchased pursuant hereto. It is understood and agreed that the obligation of
Ohio Bank to purchase any Receivable as described above shall constitute the
sole remedy respecting such breach available to FTH LLC.

SECTION 3.4 Protection of Title.

(a) Ohio Bank shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of FTH LLC under this Agreement in the Receivables. Ohio
Bank shall deliver (or cause to be delivered) to FTH LLC file-stamped copies of,
or filing receipts for, any document filed as provided above, as soon as
available following such filing.

(b) The Ohio Bank will notify FTH LLC in writing within ten (10) days following
the occurrence of (i) any change in the Ohio Bank’s organizational structure as
a banking corporation, (ii) any change in the Ohio Bank’s “location” (within the
meaning of Section 9-307 of the UCC of all applicable jurisdictions) and
(iii) any change in the Ohio Bank’s name and shall have taken all action prior
to making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not possible to take
such action in advance) reasonably necessary or advisable in the opinion of FTH
LLC to amend all previously filed financing statements or continuation
statements described in paragraph (a) above. The Ohio Bank will at all times
maintain its “location” within the United States.

(c) Ohio Bank shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives, it being understood that any such backup archives may not reflect such
interest until up to thirty-five (35) days after the applicable changes are made
to such master computer records) that refer to a Receivable shall indicate
clearly the interest of FTH LLC (or any subsequent assignee of FTH LLC) in such
Receivable and that such Receivable is owned by such Person. Indication of such
Person’s interest in a Receivable shall not be deleted from or modified on such
computer systems until, and only until, the related Receivable shall have been
paid in full or repurchased.

(d) If at any time Ohio Bank shall propose to sell, grant a security interest in
or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, Ohio Bank shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by FTH LLC (or any subsequent
assignee of FTH LLC).

 

-5-



--------------------------------------------------------------------------------

SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, Ohio Bank shall not sell, pledge, assign or transfer the Receivables
or other property transferred to FTH LLC to any other Person, or grant, create,
incur, assume or suffer to exist any Lien (other than Permitted Liens) on any
interest therein, and Ohio Bank shall defend the right, title and interest of
FTH LLC in, to and under such Receivables or other property transferred to FTH
LLC against all claims of third parties claiming through or under Ohio Bank.

SECTION 3.6 Perfection Representations, Warranties and Covenants. Ohio Bank
hereby makes the perfection representations, warranties and covenants set forth
on Schedule II hereto to FTH LLC and FTH LLC shall be deemed to have relied on
such representations, warranties and covenants in acquiring the Ohio Bank
Transferred Assets.

SECTION 3.7 FDIC Rule; Official Record

(a) The parties hereto intend that (A) the FDIC Rule shall apply to the
transactions contemplated by this Agreement and the other Transaction Documents,
(B) the transactions contemplated by this Agreement and the other Transaction
Documents, taken as a whole, constitute a “securitization” within the meaning of
the FDIC Rule and (C) the transfer of Receivables and other property pursuant to
this Agreement constitutes a sale, and not a secured borrowing, for accounting
purposes as it relates to the FDIC Rule.

(b) So long as the Notes remain outstanding, this Agreement shall be treated as
an official record of Ohio Bank within the meaning of Section 13(e) of the
Federal Deposit Insurance Act (12 U.S.C. Section 1823(e)).

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and contributions rather than pledges or assignments of only a security interest
and shall be given effect as such for all purposes. It is further the intention
of the parties hereto that the Receivables and other Ohio Bank Transferred
Assets shall not be part of Ohio Bank’s estate in the event of a bankruptcy or
insolvency of Ohio Bank. The sales and transfers by Ohio Bank of the Receivables
and related Ohio Bank Transferred Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, Ohio Bank,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against Ohio Bank are intended to provide a remedy for breach
of representations and warranties relating to the condition of the property
sold, rather than to the collectibility of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Ohio Bank Transferred Assets are held to be property of Ohio Bank, or if for any
reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Ohio Bank Transferred Assets, then it is
intended that:

 

-6-



--------------------------------------------------------------------------------

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
Ohio Bank of, and Ohio Bank hereby grants to FTH LLC, a security interest in all
of its right (including the power to convey title thereto), title and interest,
whether now owned or hereafter acquired, in and to the Receivables and other
Ohio Bank Transferred Assets, to secure such indebtedness and the performance of
the obligations of Ohio Bank hereunder;

(iii) The possession by FTH LLC or its agent of the Receivable Files and any
other property that constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by FTH LLC or a Person designated by FTH LLC, for purposes of
perfecting the security interest pursuant to the New York UCC and the UCC of any
other applicable jurisdiction; and

(iv) Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of FTH LLC for the purpose of perfecting such security
interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile and addressed in each case as specified on Schedule II
to the Sale and Servicing Agreement, or at such other address as shall be
designated by any of the specified addressees in a written notice to the other
parties hereto. Any notice required or permitted to be mailed to a Noteholder
shall be given by first class mail, postage prepaid, at the address of such
Noteholder as shown in the Note Register. Delivery shall occur only upon receipt
or reported tender of such communication by an officer of the recipient entitled
to receive such notices located at the address of such recipient for notices
hereunder; provided, however, that any notice to a Noteholder mailed within the
time and manner prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not the Noteholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

 

-7-



--------------------------------------------------------------------------------

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by Ohio Bank and FTH
LLC without the consent of the Indenture Trustee, any Noteholder, the Issuer,
the Swap Counterparty, the Owner Trustee, the Seller, the Servicer or any other
Person subject to Section 4.6(f) and the satisfaction of the Rating Agency
Condition.

(b) Subject to Section 4.6(f), any term or provision of this Agreement may be
amended by Ohio Bank and FTH LLC without the consent of the Indenture Trustee,
any Noteholder, the Issuer, the Owner Trustee, the Servicer, the Seller or any
other Person to add, modify or eliminate any provisions as may be necessary or
advisable in order to enable Ohio Bank, FTH LLC or any of their Affiliates to
comply with or obtain more favorable treatment under any law or regulation or
any accounting rule or principle (whether now or in the future in effect), it
being a condition to any such amendment that the Rating Agency Condition shall
have been satisfied.

(c) Subject to Section 4.6(f), this Agreement may also be amended from time to
time by Ohio Bank and FTH LLC, with the consent of the Holders of Notes
evidencing not less than a majority of the Outstanding Note Balance of the
Controlling Class for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders. It will not be necessary for the
consent of Noteholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

(d) Prior to the execution of any such amendment, Ohio Bank shall provide
written notification of the substance of such amendment to each Rating Agency;
and promptly after the execution of any such amendment or consent, Ohio Bank
shall furnish a copy of such amendment or consent to each Rating Agency and the
Indenture Trustee.

(e) Prior to the execution of any amendment to this Agreement, FTH LLC, the
Owner Trustee, the Servicer and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which materially and
adversely affects the Owner Trustee’s or the Indenture Trustee’s, as applicable,
own rights, privileges, indemnities, duties or obligations under this Agreement,
the Transaction Documents or otherwise.

 

-8-



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary herein, (i) this Agreement may not
be amended in any way that would materially and adversely affect the Owner
Trustee’s or the Indenture Trustee’s, as applicable, own rights, privileges,
indemnities, duties or obligations under this Agreement, the Transaction
Documents or otherwise without the prior written consent of such Person;
(ii) this agreement may not be amended in any way that would materially and
adversely affect the rights or obligations of the Swap Counterparty unless the
Swap Counterparty shall have consented in writing to such amendment; and
(iii) this Agreement may not be amended in any way that would significantly
change the permitted activities or powers of the Issuer even if such amendment
would not have an adverse effect on the Holders of the Notes without the consent
of the Holders of at least a majority of the Outstanding Notes.

SECTION 4.7 Waivers. No failure or delay on the part of FTH LLC, the Servicer,
Ohio Bank, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on FTH LLC or Ohio
Bank in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by either party under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 4.11 Acknowledgment and Agreement. By execution below, Ohio Bank
expressly acknowledges and consents to the sale of the Ohio Bank Transferred
Assets and the assignment of all rights and obligations of Ohio Bank related
thereto by FTH LLC to the Depositor pursuant to the Purchase Agreement and by
the Depositor to the Issuer pursuant to the Sale and Servicing Agreement and the
Grant of a security interest in the Receivables and the other Ohio Bank
Transferred Assets by the Issuer to the Indenture Trustee pursuant to the
Indenture for the benefit of the Noteholders and the Swap Counterparty. In
addition, Ohio Bank

 

-9-



--------------------------------------------------------------------------------

hereby acknowledges and agrees that for so long as the Notes are outstanding,
the Indenture Trustee will have the right to exercise all powers, privileges and
claims of FTH LLC under this Agreement.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or

 

-10-



--------------------------------------------------------------------------------

arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

SECTION 4.15 Limitation of Rights. All of the rights of the Swap Counterparty
in, to and under this Agreement, if any, shall terminate upon the termination of
the Interest Rate Swap Agreement in accordance with the terms thereof and the
payment in full of all amounts owing to the Swap Counterparty under such
Interest Rate Swap Agreement.

[Remainder of Page Intentionally Left Blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

FIFTH THIRD BANK,

an Ohio banking corporation

By:   /s/ Tayfun Tuzun Name:   Tayfun Tuzun Title:   Assistant Treasurer

 

FIFTH THIRD HOLDINGS, LLC By:   /s/ Michael Brost Name:   Michael Brost Title:  

Treasurer

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO RECEIVABLES SALE AGREEMENT

March 31, 2008

For value received, in accordance with the Receivables Sale Agreement dated as
of March 31, 2008 (the “Agreement”), between Fifth Third Bank, an Ohio banking
corporation (“Ohio Bank”), and Fifth Third Holdings, LLC, a Delaware limited
liability company (“FTH LLC”), on the terms and subject to the conditions set
forth in the Agreement, Ohio Bank does hereby transfer, assign, set over, sell
and otherwise convey to FTH LLC without recourse (subject to the obligations in
the Agreement) on the Closing Date, all of its right, title, interest, claims
and demands in, to and under the Receivables set forth on the schedule of
Receivables delivered by Ohio Bank to FTH LLC on the date hereof, the
Collections after the Cut-Off Date, the Receivable Files and the Related
Security relating thereto, which sale shall be effective as of the Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in any
assumption by FTH LLC of any obligation of the undersigned or the applicable
Originator to the Obligors, the Dealers or any other Person in connection with
the Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Agreement or, if not defined in the
Agreement, in Appendix A to the Sale and Servicing Agreement, dated as of
March 31, 2008, among the Ohio Bank, Fifth Third Auto Trust 2008-1, Fifth Third
Holdings Funding, LLC and The Bank of New York, as indenture trustee.

[Remainder of page intentionally left blank]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

FIFTH THIRD BANK, an Ohio banking corporation By:     Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

DESCRIBED ON SCHEDULE III AND TRANSFERRED BY OHIO BANK TO FTH LLC

 

(a)

Characteristics of Receivables. Each Receivable:

 

  (i)

has been fully and properly executed by the Obligor thereto;

 

  (ii)

has either (A) been originated by a Dealer in the ordinary course of such
Dealer’s business to finance the retail sale by a Dealer of the related Financed
Vehicle and has been purchased by Ohio Bank in the ordinary course of its
respective business or (B) has been originated or acquired directly by Ohio Bank
in accordance with its customary practices;

 

  (iii)

as of the Closing Date is secured by a first priority validly perfected security
interest in the Financed Vehicle in favor of Ohio Bank, as secured party, or all
necessary actions have been commenced that would result in a first priority
security interest in the Financed Vehicle in favor of the Ohio Bank, as secured
party, which security interest, in either case, is assignable and has been so
assigned (x) by Ohio Bank to FTH LLC, (y) by FTH LLC to the Seller and (z) by
the Seller to the Issuer;

 

  (iv)

contains customary and enforceable provisions such that the rights and remedies
of the holder thereof are adequate for realization against the collateral of the
benefits of the security;

 

  (v)

provides, at origination, for level monthly payments which fully amortize the
initial Outstanding Principal Balance over the original term; provided, that the
amount of the first or last payment may be different but in no event more than
three times the level monthly payment;

 

  (vi)

provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

 

  (vii)

was originated in the United States.

 

(b)

Individual Characteristics. Each Receivable has the following individual
characteristics as of the Cut-Off Date:

 

  (i)

each Receivable is secured by a new or used automobile or light-duty truck;

 

  (ii)

each Receivable has a Contract Rate of no less than 5.00% and not more than
18.24%;

 

Schedule I-1



--------------------------------------------------------------------------------

  (iii)

each Receivable had an original term to maturity of not more than 84 months and
not less than 12 months and each Receivable has a remaining term to maturity, as
of the Cut-Off Date, of 6 months or more;

 

  (iv)

each Receivable has an Outstanding Principal Balance as of the Cut-Off Date of
greater than or equal to $3,000.59;

 

  (v)

no Receivable has a scheduled maturity date later than February 28, 2015;

 

  (vi)

no Receivable was more than 30 days past due as of the Cut-Off Date;

 

  (vii)

as of the Cut-Off Date, no Receivable was noted in the records of the Servicer
as being the subject of any pending bankruptcy or insolvency proceeding;

 

  (viii) 

each Receivable is a Simple Interest Receivable;

 

  (ix)

each of the Receivables were selected using selection procedures that were not
known or intended by Ohio Bank to be adverse to FTH LLC; and

 

  (x)

the Dealer of the Financed Vehicle has no participation in, or other right to
receive, any proceeds of such Receivable.

 

(c)

Schedule of Receivables. The information with respect to each Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.

 

(d)

Compliance with Law. Each Receivable complied at the time it was originated or
made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z, the
Servicemembers Civil Relief Act, state adaptations of the National Consumer Act
and of the Uniform Consumer Credit Code and any other consumer credit, equal
opportunity and disclosure laws applicable to that Receivable.

 

(e)

Binding Obligation. Each Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable in all respects by the
holder thereof in accordance with its terms, subject, as to enforcement, to
applicable bankruptcy, insolvency, reorganization, liquidation or other similar
laws and equitable principles relating to or affecting the enforcement of
creditors’ rights generally.

 

(f)

Receivable in Force. Each Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

 

(g)

No Waiver. As of the Cut-Off Date, no provision of a Receivable has been waived.

 

Schedule I-2



--------------------------------------------------------------------------------

(h)

No Default. Except for payment delinquencies continuing for a period of not more
than 30 days as of the Cut-Off Date, the records of the Servicer did not
disclose that any default, breach, violation or event permitting acceleration
under the terms of the Receivable existed as of the Cut-Off Date or that any
continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of the Receivable had arisen as of the Cut-Off Date.

 

(i)

Insurance. Each Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

 

(j)

No Government Obligor. The Obligor on each Receivable is not the United States
of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(k)

Assignment. No Receivable has been originated in, or is subject to the laws of,
any jurisdiction under which the sale, transfer, assignment, conveyance or
pledge of such Receivable would be unlawful, void, or voidable. Ohio Bank has
not entered into any agreement with any Obligor that prohibits, restricts or
conditions the assignment of the related Receivable.

 

(l)

Good Title. It is the intention of Ohio Bank that the sale, contribution,
transfer, assignment and conveyance herein contemplated constitute an absolute
sale, contribution, transfer, assignment and conveyance of the Receivables and
that the Receivables not be part of Ohio Bank’s estate in the event of the
filing of a bankruptcy petition by or against FTH LLC under any bankruptcy law.
No Receivable has been sold, transferred, assigned, conveyed or pledged to any
Person other than pursuant to the Transaction Documents or, with respect to a
100% undivided interest in the Receivables related to the Ohio Bank Participated
Assets, to FTH LLC pursuant to the Participation Agreement. As of the Closing
Date, and immediately prior to the sale and transfer herein contemplated, Ohio
Bank had good and marketable title to each Receivable free and clear of all
Liens, and, immediately upon the sale and transfer thereof, FTH LLC will have
good and marketable title to each Receivable, free and clear of all Liens (other
than Permitted Liens).

 

(m)

Filings. All filings (including, without limitation, UCC filings) necessary in
any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto), and to give the Indenture Trustee a first priority perfected
security interest therein, will be made within ten days of the Closing Date.

 

(n)

Priority. The Receivable is not pledged, assigned, sold, subject to a security
interest, or otherwise conveyed other than pursuant to the Transaction Documents
or, with respect to a 100% undivided interest in the Receivables related to the
Ohio Bank Participated Assets, to FTH LLC pursuant to the Participation
Agreement. Ohio Bank has not authorized the filing of and is not aware of any
financing statements against Ohio Bank or FTH LLC that include a description of
collateral covering the Receivables other than

 

Schedule I-3



--------------------------------------------------------------------------------

 

any financing statement relating to security interests granted under the
Transaction Documents or that have been terminated. The Receivables Sale
Agreement creates a valid and continuing security interest in the Receivable
(other than the Related Security with respect thereto) in favor of FTH LLC which
security interest is prior to all other Liens (other than Permitted Liens) and
is enforceable as such against all other creditors of and purchasers and
assignees from FTH LLC.

 

(o)

Characterization of Receivables. Each Receivable constitutes either “electronic
chattel paper,” “tangible chattel paper,” an “account,” a “promissory note” or a
“payment intangible,” each as defined in the UCC.

 

(p)

One Original. There is only one executed original, electronically authenticated
original or authoritative copy of the contract (in each case within the meaning
of the UCC) related to each Receivable. If such original has been marked, then
such original does not have any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than to a party to
the Transaction Documents.

 

(q)

No Defenses. Ohio Bank has no knowledge either of any facts which would give
rise to any right of rescission, set-off, counterclaim or defense, or of the
same being asserted or threatened, with respect to any Receivable.

 

(r)

No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

 

(s)

Pennsylvania Receivables. If such Receivable has an Obligor with a mailing
address in Pennsylvania, then such Receivable is not an “installment sale
contract” within the meaning of the Pennsylvania Motor Vehicles Sales Finance
Act, 69 P.S. §601 et. seq.

 

(t)

Electronic Chattel Paper. As of the Cut-Off Date, such Receivable did not cause
the aggregate Outstanding Principal Balance of all Receivables that constitute
“electronic chattel paper” (as defined in the UCC) to exceed 1.00% of the Net
Pool Balance as of the Cut-Off Date.

 

(u)

Prepayments. The Receivable requires the Obligor thereunder to pay, upon any
prepayment of such Receivable, an amount that is not less than the outstanding
principal balance of such Receivable plus interest accrued at the applicable
Contract Rate to the date of the prepayment.

 

Schedule I-4



--------------------------------------------------------------------------------

SCHEDULE II

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, Ohio Bank hereby represents, warrants, and covenants to FTH LLC as
follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Ohio Bank Transferred
Assets in favor of FTH LLC, which security interest is prior to all other Liens,
and is enforceable as such against creditors of and purchasers from Ohio Bank.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”) “accounts,” “instruments” or “general
intangibles,” within the meaning of the applicable UCC.

3. Each Receivable is secured by a first priority validly perfected and
enforceable security interest in the related Financed Vehicle in favor of the
Ohio Bank, as secured party, or all necessary actions with respect to such
Receivable have been taken or will be taken to perfect a first priority security
interest in the related Financed Vehicle in favor of the Ohio Bank, as secured
party, subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, liquidation or other similar laws and equitable principles
relating to or affecting the enforcement of creditors’ rights generally.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by Ohio Bank to FTH LLC, Ohio Bank owned and had good and marketable
title to such Receivable free and clear of any Lien (other than any Liens in
favor of FTH LLC) and immediately after the sale, transfer, assignment and
conveyance of such Receivable to FTH LLC, FTH LLC will have good and marketable
title to such Receivable free and clear of any Lien.

5. The related Originator has received all consents and approvals to the sale of
the Receivables hereunder to FTH LLC required by the terms of the Receivables
that constitute instruments.

Perfection

6. Ohio Bank has caused or will have caused, within ten (10) days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Receivables
granted to FTH LLC hereunder; and the Servicer, in its capacity as custodian,
has in its possession the original copies of such instruments or tangible
chattel paper that constitute or evidence the Receivables, and all financing
statements referred to in this paragraph

 

   Schedule II-1   



--------------------------------------------------------------------------------

contain a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Purchaser.”

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

 

  a.

All original executed copies of each such instrument or tangible chattel paper
have been delivered to the Indenture Trustee;

 

  b.

Such instruments or tangible chattel paper are in the possession of the Servicer
and the Indenture Trustee has received a written acknowledgment from the
Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; or

 

  c.

The Servicer received possession of such instruments or tangible chattel paper
after the Indenture Trustee received a written acknowledgment from the Servicer
that the Servicer is acting solely as agent of the Indenture Trustee.

Priority

8. Ohio Bank has not authorized the filing of, and is not aware of any financing
statements against Ohio Bank that include a description of collateral covering
the Receivables other than any financing statement (i) relating to the
conveyance of Receivables by the Ohio Bank under the Ohio Sale Agreement,
(ii) relating to the conveyance of the Receivables by FTH LLC to the Seller
under the Purchase Agreement, (iii) relating to the conveyance of the
Receivables by the Seller to the Issuer under the Sale and Servicing Agreement,
(iv) relating to the security interest granted to the Indenture Trustee under
the Indenture or (v) that has been terminated.

9. Ohio Bank is not aware of any material judgment, ERISA or tax lien filings
against Ohio Bank.

10. Neither Ohio Bank nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an authoritative
copy of any loan agreement that constitutes or evidences such Receivable to any
Person other than the Servicer.

11. None of the instruments, electronic chattel paper or tangible chattel paper
that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than FTH LLC, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Receivables Sale Agreement or any
other Transaction Document, the perfection representations, warranties and
covenants contained in this Schedule II shall be continuing, and remain in full
force and effect until such time as all

 

   Schedule II-2   



--------------------------------------------------------------------------------

obligations under the Transaction Documents and the Notes have been finally and
fully paid and performed.

No Waiver

13. The parties to the Ohio Sale Agreement shall provide the Rating Agencies
with prompt written notice of any breach of the perfection representations,
warranties and covenants contained in this Schedule II, and shall not waive a
breach of any of such perfection representations, warranties or covenants.

 

   Schedule II-3   



--------------------------------------------------------------------------------

SCHEDULE III

SCHEDULE OF OHIO BANK ASSETS SOLD

[On File With the Servicer]

 

   Schedule III-1   



--------------------------------------------------------------------------------

SCHEDULE IV

SCHEDULE OF OHIO BANK PARTICIPATED ASSETS

[On File With the Servicer]

 

   Schedule IV-1   